DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0127183 to Chang.
Regarding claim 13, Chang discloses a utility box (40, Fig 6) comprising a top, a base, a latch catch (42), a latch device having a latch cover (10) connected to the top or base, wherein the latch device includes a display device (20, Fig 7) that displays an identification for contents in the utility box and wherein the display device is provided with a writeable surface (the surface 20 can be written on).  In particular, the display device (20, Fig 7) displays an identification for contents in the utility box since it provides a surface in which identification can be provided on similar to applicant’s display device.

Regarding claim 15, Chang further discloses latch cover (10) includes a latch (12) that engages the latch catch (42) to lock utility box in closed position. 
Regarding claim 16, Chang further discloses latch device comprising a knuckle member (30) having a first end (32) connecting pivotally to latch cover (10).
Regarding claim 17, Chang further discloses knuckle member (30) having a second end (31) that connects pivotally to top or base.
Regarding claim 18, Chang further discloses latch cover (10) comprising a recess (13) and the display device (20) located in the recess.
Regarding claim 19, Chang further discloses display device (20) comprising an overmold formed in latch cover (10, €0016).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-4, 7-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0197765 to Hu et al. (Hu) in view of US Patent No. 7,717,256 to Jensen.
Regarding claim 1, Hu discloses a utility box (Fig 1) comprising a top (20), a base (10), a latch catch (142), a latch device (25) having a latch cover (32) connected to the top (20) or base (10) and configured to engage the latch catch (142, Fig 5) and lock the utility box from an open position (Fig 1) to a closed position (Fig 2) in two stages of operation (move lid to contact base, snap latch device to latch catch).  Hu does not teach the utility box having a rack system.  Jensen discloses a box container (Fig 1) and in particular discloses the box container having a rack system (16) that attaches to a surface to secure the box to the surface, the rack system including at least one attachment portion (62) on a sidewall thereof for attachment to a corresponding at least one attachment portion of a second box container.  One of ordinary skill in the art would have found it obvious to incorporate a rack system to the Hu container as suggested by Jensen in order to attach multiple container boxes side by side to form a larger unit. 
Regarding claim 2, Hu further discloses latch cover (32) including a latch (38) that engages the latch catch (142) to lock utility box in closed position (Fig 2).
Regarding claim 3, Hu further discloses latch device comprising a knuckle member (40) having a first end (44) that connects pivotally to latch cover (32).
Regarding claim 4, Hu further discloses knuckle member (40) having a second end (42) that connect pivotally to the top (20) or base (10).
Regarding claim 7, the modified Hu further teaches box capable of attaching to a surface, the surface being a top or bottom surface of another box since it has the structure as recited.

Regarding claim 9, the modified Hu further teaches rack base comprising a box catch (76, Fig 3a, Jensen).
Regarding claim 10, the modified Hu further teaches rack system comprising a rail (58, Jensen) feature formed in the utility box.
Regarding claim 12, the modified Hu further teaches rack system comprising a rail feature (58, Jensen) engages box catch (76, Jensen) to secure the utility box to the rack base.

Claim 1, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0127183 to Chang in view of Jensen.
Regarding claim 1, Chang discloses a utility box (40, Fig 6) comprising a top and a base, a latch catch (42), a latch device having a latch cover (10) connected to the top or base and configured to engage the latch catch (42) and lock the utility box from an open position (Fig 1) to a closed position (Fig 2) in two stages of operation (move lid to contact base, snap latch device to latch catch).  Chang does not teach the utility box having a rack system.  Jensen discloses a box container (Fig 1) and in particular discloses the box container having a rack system (16) that attaches to a surface to secure the box to the surface, the rack system including at least one attachment portion (62) on a sidewall thereof for attachment to a corresponding at least one attachment portion of a second box container.  One of ordinary skill in the art would have found it obvious to incorporate a rack system to the Chang container as suggested by Jensen in order to attach multiple container boxes side by side to form a larger unit. 
Regarding claim 5, Chang further discloses a display device (20, Fig 7) that displays an identification for contents in the utility box since it provides a surface in which identification can .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jensen and US 2002/0079313 to Grayson.
Regarding claim 11, the modified Hu teaches the box of claim 10 but does not teach rail feature formed in one of the base or top of the box.  However, Grayson discloses utility box (Fig 1) having rail feature (54, 52, Fig 8) on base of the box for stacking connecting with a second box.  One of ordinary skill in the art would have found it obvious to incorporate rail features to the Hu base as suggested by Grayson to allow for stacking connection for vertically and horizontally with other box containers.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jensen.
Regarding claim 20, Chang discloses the box of claim 13 but does not teach a rack system that attaches to a surface to secure the box to the surface.  Jensen discloses a box container (Fig 1) and in particular discloses the box container having a rack system (16) that attaches to a surface to secure the box to the surface, the rack system including at least one attachment portion (62) on a sidewall thereof for attachment to a corresponding at least one attachment portion of a second box container.  One of ordinary skill in the art would have found it obvious to incorporate a rack system to the Chang container as suggested by Jensen in order to attach multiple container boxes side by side to form a larger unit. 

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach rack system including an attachment portion on a side wall.  However, Jensen discloses a rack system that uses a plate (16) mounted on the sidewall to attach a plurality of containers side by side.  In addition, the latch of Chang has a surface (20) which can function as display device in that can be used as a writeable surface for identification to be placed thereon in order to identify contents in the box.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735